Title: To George Washington from Thomas Newton, Jr., and William Lindsay, 5 May 1793
From: Newton, Thomas Jr.,Lindsay, William
To: Washington, George



Sir
Norfolk [Va.] May 5—1793

We have taken the liberty, considering it a duty to give you information of two small schooner boats cruizing of[f] our Capes, as privateers under French Commissions, who are daily chasing vessels bound in & out to the great prejudice of our trade, & contrary to the Law of Nations, to be chasing & boarding vessels within our territories. one of these vessels is Called the San Calotte & commmanded by a mr Farre, the other called the Eagle, they are about the size of the largest pilot boats & rigged as they are. mounting four carriage Guns each & fitted from Charleston, by reference to Capt. Tuckers report you will find how the San Calotte is manned & from report of negro Cæsar the pilot, the Eagle has but one Frenchman on board her, the others Americans & Englishmen. One of these vessels belonged to mr Hooper of Cambridge in Maryland. mr Hooper is gone with Capt. Tuckers vessel to that place, where his father lives & Capt. Tucker says he understood she was to be laid up in some creek thereabouts. from the circumstance of erasing the name out of her stern it appears as if some fraud was intended. we are with the greatest respect Yr Excys Obt Servts

Thos Newton Jr
Wm Lindsay


I am sorry to inform your Excy that we have no kind of defence here, not a Gun mounted, nor the militia aranged as yet. I have seventeen 18 & 24 pounders on my land where fort Nelson stood belonging to the United States, some of them were spiked by the Brittish but coud soon be put in order. They are fine guns & never been used. I am respectfully Yr Excys Obt Servt


Thos Newton Jr
